In a proceeding pursuant to Mental Hygiene Law § 9.33 to retain a patient in a mental health care facility for involuntary psychiatric care for a period not to exceed 12 months, the petitioner appeals from an order of the Supreme Court, Suffolk County (Bivona, J.), dated April 6, 2007, which, after a hearing, denied the petition and directed the release of the patient. By decision and order on motion of this Court dated May 7, 2007, enforcement of the order was stayed pending hearing and determination of the appeal.
Ordered that appeal from the order is dismissed, as academic, without costs or disbursements, as the petitioner is no longer retained pursuant to the involuntary commitment which is the subject of this proceeding. Crane, J.P., Lifson, Carni and Balkin, JJ., concur.